Citation Nr: 1418098	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-27 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral optic neuropathy, claimed as due to medication prescribed for treatment of a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.


FINDING OF FACT

Bilateral optic neuropathy was not affirmatively shown to have been present during service, is otherwise unrelated to an injury, disease, or event in service; and is not caused by or made worse by either a service connected disability or medications used for treatment of service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral optic neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The RO provided pre-adjudication VCAA notice by letter in January 2009.  As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim, except for the provisions for the effective date of the claim and for the degree of disability assignable rating). 

Duty to Assist

VA has obtained the Veteran's service treatment records and VA and private medical records, as well as records from the Social Security Administration (SSA).  VA examinations were conducted in July 2009 and December 2009.  In February 2014 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran indicated that he had no further argument or evidence to submit. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  



REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service- connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice connected disability is aggravated (permanently made worse) by a service connected disability.  38 C.F.R. § 3.310(a). 

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Evidence 

The Veteran asserts that bilateral optic neuropathy, manifested by restricted visual fields, is the result of the medication, Zyprexa, for his service-connected psychiatric disorder.  

The Veteran's service-connected disabilities include depressive disorder, diabetes mellitus, type 2, with diabetic retinopathy of the right eye, and arteriosclerotic heart disease.

The service treatment records do not show any complaint or finding related to optic neuropathy.  On the service separation examination in February 1988 the eyes were normal on examination and vision was 20/20 bilaterally.

After service VA records show that the Veteran was prescribed Zyprexa in 1999 and he was still on the medication in 2003.  In February 2002 the findings were mild nonproliferative diabetic retinopathy of the right eye, hypertension with vessel sclerosis, refractive error, astigmatism, and presbyopia.  Visual acuity was 20/25 in the right eye and 20/50 in the left eye.  

On VA examination in November 2002, visual acuity without correction was 20/40 in the right eye and 20/40 in the left eye.

On a VA eye clinic note in April 2007, it was noted that the diagnosis of optic neuropathy was based on the finding of peripheral visual field defects in both eyes which were severely constricted.  In November 2008, the assessment was legal blindness due to peripheral visual field constriction with possible etiology of ischemic optic neuropathy due to diabetes, hypertension, substance abuse, and the use of Viagra.






On VA examination in July 2009, the VA examiner stated that there was no diabetic cause of the visual impairment and the severe visual field defect by the Goldmann visual field test was of unknown definitive etiology.  The VA examiner described the optic nerves as pink in color without edema, pallor, or hemorrhage.  

In an addendum in December 2009, the VA examiner stated that the visual field defects were not due to diabetes, that there was no clinical evidence of optic nerve ischemia, and that there was no documentation to suggest a direct cause of visual field loss with the use of Zyprexa.  The VA examiner stated that reduced visual acuity would be expected in individuals with ischemic optic neuropathy, but the Veteran's corrected visual acuity was 20/25 in the right eye and 20/20 in the left eye.  The VA examiner stated that there was no clinical evidence of ischemic optic neuropathy and that no etiology was found to explain the visual field defects.

A VHA ophthalmologist provided an opinion dated in February 2014.  After reviewing the claim file and relevant research, the ophthalmologist stated that it was far less likely than 50 percent that the Veteran's optic neuropathy was caused or aggravated by Zyprexa.  The VHA expert explained that: 

A search of the National Library of Medicine data base for "olanzapine" and "visual fields" yields no case reports of visual field loss.  Further, similar searches for "olanzapine" and "blindness" yields no case reports, as does a search for "olanzapine" and "adverse reactions."  In short, there is very, very little, if any, information in the literature to suggest such a complication from olanzapine.

Further, this patient does not appear to have optic neuropathy.  The optic nerves are described as normal and without pallor (paleness).  Not all optic neuropathies are associated with visible optic nerve head abnormalities initially.  However, as this patient claims to have had severe visual field defects for years, there would most likely have been some changes noted (namely pallor) of the optic nerve head(s).  


The VHA ophthalmologist further stated that it was also far less than 50 percent likely that optical neuropathy was caused or aggravated by service-connected diabetes mellitus or atherosclerotic heart disease.  The VHA expert explained that:

Diabetes with mild retinopathy is not a recognized cause of visual field loss, unless there has been significant laser treatment for the treatment of severe retinopathy, neither of which this patient has had.  

Many of the risk factors for ischemic optic neuropathy and for atheterosclerotic heart disease are the same, but again, there is no clinical evidence that this patient actually has optic neuropathy.

In summary, the patient's visual fields are not explained by diabetes or Zyprexa.  Practically, it is worth noting that a patient with fields such as these (Goldman, 7/29/09) would not be expected to be able to ambulate safely without incident.  Such a patient would not be able to see objects in peripheral vision that they might bump into or trip over.  It is noted that some examiners commented on the lack of trouble with such ambulation on their direct observation.

Analysis

On the basis of the service treatment records alone, no optic neuropathy or visual fields deficits were affirmatively shown in service.  The service separation examination noted normal eye examination and 20/20 vision bilaterally.  For this reason, optic neuropathy was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As optic neuropathy is not a chronic disease listed in 38 C.F.R. § 3.309, the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply. 


See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).   

Service connection may still be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection. 

In a claim of service connection, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.1599; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

And the Veteran as a lay person is also competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 






Although the Veteran is competent to describe visual field deficits, the diagnosis of optic neuropathy itself is not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose optic neuropathy. 

Also optic neuropathy is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, optic neuropathy is more analogous to an internal disease process such as rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, optic neuropathy is not a type of condition under case law that has been found to be capable of lay observation. 

As optic neuropathy is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law , any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose optic neuropathy. 





As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed optic neuropathy before 2006 or no evidence that medical professional related optic neuropathy to an injury, disease, or event in service. 

To the extent that the Veteran argues that hypertension is secondary to service-connected diabetes mellitus or heart disease, or to medication taken to treat his service-connected psychiatric disorder, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  Here the question of the relationship between optic neuropathy and diabetes mellitus or heart disease, or to medication taken to treat his service-connected psychiatric disability, is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of optic neuropathy based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between optic neuropathy and a service connected disability or specific medication. 

As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim. 





As for the evidence of record addressing secondary service connection, 

The November 2008 treatment record that noted peripheral visual field constriction with possible etiology of ischemic optic neuropathy due to diabetes, hypertension, substance abuse and the use of Viagra is speculative in nature and not accompanied by any supporting rationale.  "Possible" the equivalent of "may' in a medical opinion is too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds that the statement is not probative on the question of whether the claimed disability is caused by or aggravated by a service-connected disability.  There is no other favorable medical evidence.  

Both the July 2009 VA examiner's and the February 2014 VHA ophthalmologist's opinions were against a finding that optic neuropathy was related to either a service connected disability or Zyprexa.  Further, both the July 2009 VA examiner and the VHA ophthalmologist indicated that the Veteran did not in fact have optic neuropathy.  The evidence is persuasive evidence against the claim. 

There is no competent medical opinion of record that either a service-connected disability or medication used to treat the service-connected psychiatric disorder y caused or aggravated optic neuropathy. 

As there is no evidence favorable to the claim on material issues of fact, the preponderance of the evidence is against the claim based on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).







ORDER

Service connection for bilateral optic neuropathy, claimed as due to medication prescribed for treatment of a service-connected disability, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


